Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143838                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  ________________________________________                                                                            Justices

  In re Parole of BRIAN LEE TODD.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Appellee,
  v                                                                 SC: 143838
                                                                    COA: 299967
                                                                    Lapeer CC: 97-005999-FC
  PAROLE BOARD,
             Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 25, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of In re
  Parole of Elias, ___ Mich App ___ (2011) (COA Docket No. 300113, released
  November 1, 2011).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           y0123                                                               Clerk